Citation Nr: 0306071	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-09 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by low back pain.

2.  Entitlement to service connection for a disability 
manifested by right elbow pain.

3.  Entitlement to service connection for a disability 
manifested by left elbow pain.

4.  Entitlement to service connection for a disability 
manifested by right knee pain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1998 to 
June 2001.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
in which the RO granted service connection for residuals of 
surgical removal of a varicocele of the left testicle and a 
hydrocele of the right testicle and assigned a combined 
noncompensable rating.  In the same decision, the RO denied 
service connection for (1) low back pain, (2) right elbow 
pain, (3) left elbow pain and (4) right knee pain. The 
veteran filed a notice of disagreement in August 2001 and a 
statement of the case (SOC) was issued in September 2001. The 
veteran submitted a substantive appeal in November 2001, with 
no hearing requested.

In April 2002, the Board granted a higher initial rating for 
residuals of surgical removal of a varicocele of the left 
testicle and denied a compensable rating for residuals of 
surgical removal of a hydrocele of the right testicle; hence, 
those issues are not longer in appellate status.  Also in 
April 2002, the Board undertook additional development on the 
issues of service connection for disabilities manifested by 
pain affecting the low back, right elbow, left elbow, and 
right knee, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Such development-to include issuance of 
an August 29, 2002 letter advising the veteran of the duties 
to notify and assist under the VCAA, and soliciting 
additional information and/or evidence-has been completed.  
To date, neither the appellant nor his representative has 
responded to the August 2002 letter.  Hence, the  Board will 
proceed to review the unresolved claims on appeal.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has a low back, right elbow, left elbow, or right knee 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by low back pain are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

2.  The criteria for service connection for a disability 
manifested by right elbow pain are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

3.  The criteria for service connection for a disability 
manifested by left elbow pain are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

4.  The criteria for service connection for a disability 
manifested by right knee pain are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A. 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the August 2002 Board development letter and 
the September 2001 statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claims and, as evidenced by August 
2002 Board development letter soliciting information and/or 
evidence, have been afforded opportunities to submit such 
information and evidence.  Specifically, the August 2002 
letter notified the veteran of the need for evidence of a 
currently diagnosed disability, and that complaints of pain 
do not constitute such evidence.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  The 
Board's August 2002 letter informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA; requested that the veteran provide information 
concerning current disabilities incurred in service and 
identify pertinent evidence (to include medical records, 
employments records, or records from other Federal agencies); 
and indicated that the RO would obtain such evidence on the 
veteran's behalf if specific information-including the name 
and full address of the person, agency, or company holding 
relevant records, the approximate period covered by the 
records, and the condition for which the veteran was treated 
in the case of medical records-was provided by the veteran.  
The RO also informed that he could submit pertinent evidence, 
such as records, on his own.  

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone VA examination, the 
June 2001 report of which is of record, and service medical 
records have been obtained and associated with the claims 
file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of any of the claims on 
appeal that has not been accomplished.  While the veteran and 
his representative have requested an additional VA 
examination, citing the absence of radiographic evaluation 
and other testing during the June 2001 VA examination, the 
Board finds, as explained in more detail below, that the 
medical evidence of record is sufficient to decide each of 
the claims on appeal.  See 38 U.S.C.A. § 5103A. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.


I.  Factual Background

Historically, the veteran filed a claim of entitlement to 
service connection for, among other disorders, low and middle 
back pain, bilateral elbow pain, and right knee pain.  The 
veteran indicated that he was treated in service for all 
claimed ailments.  

Service medical records reflect medical treatment of the 
claimed ailments.  In January 1999, the veteran reported for 
medical treatment of low back pain.  He indicated no history 
of trauma, but provided a history of back problems since his 
involvement in a motor vehicle accident prior to service.  
The treating physician observed no edema, no ecchymosis, and 
no gross defect.  There was some mild, palpable muscle spasm.  
The veteran demonstrated full range of motion.  The treating 
physician diagnosed acute, mechanical low back pain.  In 
November 1999, the veteran complained of right knee pain, 
subsequently diagnosed as right knee sprain.  In January 
2000, the veteran was treated for back complaints related to 
an automobile door striking his back a year prior.  He was 
diagnosed with mechanical low back pain and, later, 
sacroiliac dysfunction.  In February 2000, radiological 
examination of the spine revealed no evidence of fracture, 
subluxation, or destructive bony lesions.  Soft tissues 
appeared normal.  The vertebral bodies and intervertebral 
spaces appeared normal.  The reported impression was 
essentially negative examination of the lumbar spine.  In 
September 2000, the veteran was treated following right knee 
trauma while hiking.  Clinical evaluation revealed no 
redness, slight swelling, or tenderness to palpation.  The 
physician observed ligament stability and full range of 
motion.  X-ray examination of the right knee showed no 
evidence of fracture, dislocation, or destructive bony 
lesions.  The soft tissues appeared normal.  The patella was 
intact.  The examining physician diagnosed a bruised, right 
knee.  In March 2001, the veteran was treated for bilateral 
elbow pain, exacerbated by cold weather.  X-ray examination 
of the elbows revealed no fracture, dislocation, or 
destructive bony lesions.  Soft tissues appeared normal.  The 
radiologist reported an essentially negative examination of 
the right elbow and left elbow.  On physical examination, the 
elbows demonstrated full, active range of motion on testing, 
no tenderness to palpation, and no swelling.  The treating 
physician diagnosed bilateral elbow pain, left elbow and 
right elbow.  According to a June 2001 separation examination 
report, the veteran provided a history of  left elbow and 
right elbow pain while lifting, middle back pain and lower 
back pain due to trauma, and right knee sprain.  His spine, 
lower extremities, and upper extremities were listed as 
normal on clinical evaluation.

A VA examination was provided in June 2001, three days after 
the veteran's discharge from service.  The veteran reported 
trauma in service when struck by an automobile door.  He 
reported experiencing back pain since the incident.  Physical 
examination of the veteran's back revealed normal range of 
motion on testing.  The veteran's straight leg raising 
ability was normal and non-tender to 90 degrees, bilaterally.  
The veteran demonstrated normal reflexes and normal gait and 
station.  The VA examiner noted that the veteran had no 
difficulty getting up on and down from the examination table.  
The VA examiner diagnosed low back pain, quiescent at the 
time of examination.  He could not ascribe any physical 
diagnosis or attribute any physical impairment to the low 
back pain.  The VA examiner also evaluated the veteran's 
reports of bilateral elbow pain.  The veteran complained of 
stiffness the elbows following one night of cold weather 
exposure in service.  The veteran described occasional 
recurrence of tenderness of the elbows.  Physical examination 
of the elbows revealed no tenderness to palpation or 
abnormalities.  The veteran demonstrated normal range-of-
motion.  The VA examiner reported a normal evaluation of both 
elbows.  He added that a physical diagnosis or physical 
impairment could not be ascribed to the elbows.  Following 
the veteran's report of occasional pain in his right knee, 
the VA examiner observed no swelling or deformity of the 
right knee.  The VA examiner reported a normal evaluation of 
the right knee, and he could not ascribe any physical 
diagnosis nor attribute any physical impairment to the right 
knee.  



II.  Analysis


Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Serviced connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran and his representative contend that the veteran 
currently suffers from low back pain, right elbow pain, left 
elbow pain, and right knee pain that is related to respective 
injuries in service.  However the record fails to provide 
competent evidence of any medical diagnoses underlying the 
veteran's current reports of low back, right elbow, left 
elbow, and right knee pain.  Hence, there is no persuasive 
medical evidence of any current low back, right elbow, left 
elbow, and right knee disability.

The veteran's service records contain no competent evidence 
of any of the claimed disabilities.  X-ray examination of the 
spine in February 2000 was negative for abnormality.  While 
the veteran was diagnosed with a bruised right knee in 
September 2000, and bilateral elbow pain in March 2001, these 
complaints apparently resolved without any disability.  
Despite the veteran's reported history of low back pain, 
right elbow pain, left elbow pain, and right knee pain on 
separation examination in June 2001, the report of that 
examination lists  the veteran's spine, upper and lower 
extremities as normal 
 
The veteran underwent VA examination in June 2001, soon after 
his discharge from service.  The VA examiner elicited the 
veteran's complaints and evaluated the respective parts of 
the musculoskeletal system.  Following examination, the VA 
examiner specifically reported that no physical diagnosis or 
physical impairment could be ascribed to the veteran's 
reports of low back, right elbow, left elbow, and right knee 
pain.  He observed no clinical evidence of any abnormalities.  
The VA examiner diagnosed only low back pain, normal 
evaluation in both elbows, and normal evaluation of the right 
knee.  Essentially then, the examiner found none of the 
claimed disabilities.  The Board finds that the examiner's 
evidence, based upon examination of the veteran and 
consideration of his documented medical history and reported 
complaints, is probative evidence on the question of current 
disability, central to each claim on appeal.  There is no 
medical evidence to contradict the June 2001 findings-the 
veteran has neither presented nor alluded to the existence of 
any current medical evidence that, in fact, establishes any 
low back, right elbow, left elbow, and right knee disability.  
While the veteran's representative has requested further VA 
examination, to include x-rays and other tests, no specific 
explanation for this request has been offered, and, in view 
of the evidence already of record, the Board finds no basis 
for speculating that any such examination or additional 
testing would produce evidence supporting the veteran's 
claims.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (emphasis added).  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this regard, the Board emphasizes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board does not doubt the sincerity of the veteran's 
belief that he currently has low back, left elbow, right 
elbow, and right knee disabilities resulting from his 
military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose any of the claimed disabilities, to 
provide an opinion linking any such disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In the absence of competent medical evidence establishing 
that the veteran has low back, right elbow, left elbow, 
and/or right knee disability-the very conditions for which 
service connection is sought-each claim for service 
connection must be denied.  Because the competent evidence 
neither supports, nor is in relative equipoise on the 
question of the existence of low back, right elbow, left 
elbow, and right knee disability, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

Service connection for a disability manifested by low back 
pain is denied.

Service connection for a disability manifested by right elbow 
pain is denied.

Service connection for a disability manifested by left elbow 
pain is denied.

Service connection for a disability manifested by right knee 
pain is denied.





	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

